DETAILED ACTION
The present application, filed on (7/10/2018), is being examined under the first inventor to file provisions of the AIA .   In response to an election requirement dated 5/18/2020, the Applicant elected without traverse claims 1-5 and 7-8 for prosecution on 7/20/2020. Claims (6 and 9-16) were withdrawn for consideration. A Non-Final office action was mailed on 9/30/2020. This office action is in response to Applicants submission of 12/29/2020 and interview dated 3/18/2021. 
Independent claims 1 and 8 are further amended by this Examiner’s amendment as below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Otilia Gabor on 3/18/2021.

1. (Currently Amended) 
An atomic layer deposition apparatus configured to supply gas to a film formation space having a top, a bottom and at least two opposing sides, the gas being supplied from one of the sides  

a second electrode having an opposite surface opposed to the first electrode and generating plasma discharge between the second electrode and the first electrode; 
a first conductive deposition preventing member fixed to the opposite surface of the second electrode by a plurality of first connecting members; and 
a second conductive deposition preventing member fixed to the first conductive deposition preventing member by a plurality of second connecting members, 
wherein, in a plan view, the plurality of first connecting members and the plurality of second connecting members are arranged so as not to overlap each other and
wherein an entire upper surface of the first conductive deposition preventing member is in close contact with the opposite surface of the second electrode.

8 (Currently Amended) 
An atomic layer deposition apparatus configured to supply gas to having a top, a bottom and at least two opposing sides, the gas being supplied from one of the sides to the film forming space, comprising: 
a first electrode holding a substrate; 
a second electrode having an opposite surface opposed to the first electrode and generating plasma discharge between the second electrode and the first electrode; 
a first conductive deposition preventing member fixed to the opposite surface of the second electrode by a plurality of first connecting members; and 
a second conductive deposition preventing member fixed to the first conductive deposition preventing member by a plurality of second connecting members, 

wherein an entire upper surface of the first conductive deposition preventing member is in close contact with the opposite surface of the second electrode.
Claim 6 is rejoined. Claims 9-16 which were withdrawn are cancelled.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art (US 20060266852 to Hae-Moon Choi) discloses layers of showerhead electrodes which are fixed by connecting members not overlapping or being distant. However prior art does not disclose gas supplied from the side as in the claim in the context of other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716